Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “switching mechanism” in claims 2 and 3 (claims 13 and 14 depend from claims 2 and 3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner is construing the claim limitation directed to “switching mechanism” under 112(f) since the claim uses a nonce term or a non-structural term having no specific structural meaning for performing the claimed function (i.e. switching mechanism).  “Switching mechanism” is modified by functional language using a linking phrase (i.e. “configured to”).  The last part of the analysis for the 112(f) claim interpretation is that there is no structure that is claimed to perform the claimed functions of “configured to switch the oil supply passage between a supply state in which the lubricant is supplied to the sliding surface and a non-supply state in which no lubricant is supplied to the sliding surface” and “configured to switch the oil supply passage to the supply state by causing an oil supply source to communicate with the oil supply passage when a rotational angle position of the rotor provided with the oil supply passage is in a predetermined angular range, and to switch the oil supply passage to the non-supply state by blocking the oil supply source from the oil supply passage when the rotational angle position of the rotor is out of the predetermined angular range”.  “Switching mechanism” is therefore interpreted under 112(f), as well as the claims that depend from them also are interpreted under 112(f) due to their dependency, as well as, the dependent claims do not define the structure.  The Examiner has construed the “switching mechanism” to be a closing portion (94d 95d) on the bearing holders (94, 95) that covers the inlets 61a-1 to 61a-11 that are connected to the oil passage (63a) that feeds the oil supply ports (63b, 63c) (see Figures 11, 12, and 14, and ¶0140- ¶0145), where the rotation of the rotor will cover and un-cover the oil supply passages (61a-1 to 61a-11), and therefore have the oil supply passages being in a supply and non-supply status.   
Election/Restrictions
Applicant’s election without traverse of Species II shown in Figures 11-14 in the reply filed on August 27, 2021 is acknowledged.  Applicant states that claims 1-8, 13, and 14 read on the elected species.  Claims 9-12 are withdrawn as being directed to a non-elected species.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotational angle position of the rotor provided with the oil supply passage is in a predetermined angular range (claim 3, the Examiner would also like to note that the specification discloses a predetermined angular range A1 to A11, however, A1 to A11 is not labeled in the Figures) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SCREW COMPRESSOR WITH OIL LUBRICATION IN THE GATE ROTOR THAT IS CONTROLLED WITH A SWITCHING MECHANISM.
Claim Objections
Claim 3 is objected to because of the following informalities:  there appears to be a colon “:” missing after “further configured”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the rotor” in line 11, which lacks antecedent basis.  Claim 1 previously recited “a first rotor” and “a second rotor”.  “The rotor” is unclear on which rotor the applicant is trying to further limit.  Is “the rotor” the “first rotor” or the “second rotor”?  The Examiner believes that “the rotor” is referring to “said at least one of the first rotor or the second rotor”.
Claim 6 recites “a front oil supply port”, which is unclear if this is further limiting “an oil supply port”.  The Examiner recommends clarifying that this is an additional port, such as “the oil supply passage is additionally connected to a front oil supply port…” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAN (Chinese Patent Publication CN 105179236 A, a machine translation was provided in the IDS and is utilized in the rejection below).
Regarding claim 1, YAN discloses:  a screw compressor (see Figure 1, and Abstract), comprising: 
a first rotor (2, 5, 6) provided with a helical groove (see Figures 1 and 2); 
a second rotor (3) meshing with the first rotor (see Figure 1), the second rotor rotating together with the first rotor (see Figure 1, last paragraph on Page 2 of the Description); and 
a rotor casing covering at least an outer periphery of the first rotor, the rotor casing defining a compression chamber in the helical groove together with the first rotor and the second rotor (see Figure 1, and the following in the Description machine translation (3 pages) – see the 1st paragraph under the Description CN105179236 header; the paragraphs under Background technique header; under the Summary of Invention header the paragraph starts on Page 1 and continues onto Page 2; and Page 2 last paragraph (After the Brief Description header)), 
a fluid being compressible in the compression chamber (see Figure 1, and the following in the Description machine translation (3 pages) – see the 1st paragraph under the Description CN105179236 header; the paragraphs under Background technique header; under the Summary of Invention header the paragraph starts on Page 1 and continues onto Page 2; and Page 2 last paragraph (After the Brief Description header)), and 
at least one of the first rotor or the second rotor being is provided with an oil supply passage (see Figures 3-11, (15, 16) is in the first rotor at (5), and oil supply passages (8, 12, 13, 14) in the second rotor (3)) connected to an oil supply port (see Figures 3-11, where the oil supply port is at the exit of (16) in the first rotor (5), and the oil supply port is the end of (14) in the second rotor) opened at a sliding surface of the rotor to supply a lubricant to the sliding surface (see Figures 1-11, Pages 2 and 3 of the Description, and claim 1). 
Regarding claim 4, YAN discloses:  the first rotor is a screw rotor rotatably housed in a cylindrical wall constituting the rotor casing (1) (see Figure 1, and the following in the Description machine translation (3 pages) – see the 1st paragraph under the Description CN105179236 header; the paragraphs under Background technique header; under the Summary of Invention header the paragraph starts on Page 1 and continues onto Page 2; and Page 2 last paragraph (After the Brief Description header), 
the second rotor is a gear-shaped gate rotor having a plurality of flat gates (see Figures 1, 4, 6, 8, and 10, which shows the plurality of flat gates), the second gate rotor is arranged outside the cylindrical wall (see Figure 1), and some of the gates enter a space inside the cylindrical wall via an opening formed in the cylindrical wall and mesh with the screw rotor so that the gate rotor rotates together with the screw rotor (see Figure 1 and Description Pages 2-3), 
the oil supply passage (12, 13, 14) is formed in at least one of the gates of the gate rotor (see Figures 4-11), and 
the oil supply port is a lateral oil supply port opened at a side surface of the at least one gate (see Figures 4-11), and the side surface serves as the sliding surface which slides on the screw rotor (see Figures 1 and 4-11, and Description Pages 2-3). 
Regarding claim 5, YAN discloses:  the lateral oil supply port is opened at least at the side surface on a rear side in a direction of rotation of the at least one gate (see Figures 4-11, which shows that the lateral oil supply port is opened at least at the side surface on a rear side of the at least one gate). 
Regarding claim 6, YAN discloses:  the oil supply passage is connected to a front oil supply port opened at a front surface of the at least one gate facing the compression chamber (see Figures 1 and 4-11, where the front oil supply port is the oil supply port at the end of (14) that is the radial inward oil supply passage on the second rotor (3), the oil supply port near the root of the gate does face the compression chamber). 
Regarding claim 7, YAN discloses:  the lateral oil supply port includes at least one lateral oil supply port formed at a position closer to a base end of the at least one gate than a center of the at least one gate, in a radial direction of the gate rotor (see Figures 4-11, which shows that there are multiple lateral oil supply ports that meet the claimed limitation). 
Regarding claim 8, YAN discloses:  a support member (7) supporting the gate rotor from a rear side opposite to the compression chamber (see Figure 1); and 
an oil sump (the oil sump is considered to be (12), since oil is storable in this passage and the oil supply passages are then (13, 14) and the section of (12) that extends from the first oil passage (13) from the shaft in the radial direction) formed between the support member and a coupling portion of the gate rotor coupling base ends of the plurality of gates (see Figures 4-11, where the oil sump section of (12) would be the area between the support member (shaft, (7)) and the area before the other oil supply passages (13) extend), the oil sump being configured to have the lubricant supplied thereto (see Figures 1 and 4-11, Description Pages 2-3, where oil is supplied via (8)), wherein 
the oil supply passage extends in a radial direction of the gate rotor of the at least one gate, and has a base end connected to the oil sump (see Figures 1 and 4-11, where (12) that extends after the first oil supply branch (13, 14) this continues in a radial direction). 
Allowable Subject Matter
Claims 2, 3, 13, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  It is noted that the switching mechanism is interpreted under 112(f) claim interpretation.
EXAMINER’S COMMENT
	The PCT had stated that Japanese Patent Publication JP 2017-15054 reads on claims 1 and 2.  The Examiner does agree with the PCT, however, JP 2017-15054 was published on January 19, 2017 and is by the same assignee of the current application, DAIKIN IND LTD.  JP 2017-15054 is not usable due to the 102(b)(1)(A) exception since it is within the grace period of 1 year of the effective filing date of the current application.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  GRINPRESS discloses 2 screw rotors (2, 3) that have oil passages (9) in the rotors (see Figures 1-10), where the oil supply passage is connected to an oil supply port (6) opened at the sliding surfaces of the rotor (see Figures 1 and 3-7).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746